Citation Nr: 0712891	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  03-30 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a low back condition, 
to include spondylolisthesis of the lumbar spine with strain 
and degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
December 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia that declined to reopen the 
veteran's claim of entitlement to service connection for 
spondylolisthesis of the lumbar spine, with strain and 
degenerative changes.  The veteran perfected a timely appeal 
of this decision to the Board.

In July 2005, the Board reopened and remanded veteran's claim 
for further development.  This issue of service connection 
for spondylolisthesis of the lumbar spine, with strain and 
degenerative changes is now before the Board.


FINDINGS OF FACT

1.  The veteran had a preexisting low back condition prior to 
his entry into active military service.

2.  The veteran was treated during service for low back 
complaints.

3.  The veteran's preexisting low back condition did not 
increase in severity during service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for a low back condition, to include 
spondylolisthesis of the lumbar spine with strain and 
degenerative changes, are not met.  38 U.S.C.A. §§ 1110, 
1111, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in March 2002, July 2005, and August 
2006, the RO notified the veteran of the evidence needed to 
substantiate his claim, including notice that a disability 
rating and effective date will be assigned if service 
connection is awarded, and offered to assist him in obtaining 
any relevant evidence.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  These letters gave notice of what evidence 
the veteran needed to submit and what evidence VA would try 
to obtain.  The veteran was also invited to send additional 
evidence.  In addition, the RO has advised the veteran of the 
basic law and regulations governing the claim, the cumulative 
information and evidence previously provided to VA (or 
obtained by VA on the veteran's behalf), and provided the 
basis for the decisions regarding the claim.  The veteran and 
his representative were provided with adequate notice of the 
evidence, which was not of record, that was necessary to 
substantiate the veteran's claim, and also of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service medical 
records, post-service private and VA treatment reports, a VA 
examination report, and statements submitted by the veteran 
and his representative in support of the claim.  In addition, 
the Board notes that this matter has been previously remanded 
for additional development, to include affording the veteran 
an opportunity to be examined in connection with his claim.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Analysis.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  38 
U.S.C.A. § 1110.

A veteran who served during a period of war is presumed to be 
in sound condition when he entered into military service, 
except as to defects, infirmities, or disorders noted at the 
time of examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that an injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. § 1111.  Only 
such conditions as recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b).

In this case, the veteran's service medical records reveal 
that the September 1966 report of medical examination, which 
was conducted for purposes of his enlistment into service, 
contains a notation showing x-ray evidence of 
prespondylolisthesis of the lumbar spine.  As this condition 
was recorded on the veteran's enlistment examination report, 
the Board finds the veteran's low back condition was noted at 
time of his entry on active duty, which clearly demonstrates 
that this condition existed prior to service.   See, e.g., 
Crowe v. Brown, 7 Vet. App. 238 (1994).  As a result, the 
presumption of soundness under 38 U.S.C.A. § 1111 is not for 
application in this case.  

However, service connection may be established for a 
preexisting injury or disease which was aggravated by wartime 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A 
preexisting injury or disease will be considered to have been 
aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progression of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  In deciding a claim based on 
aggravation, after having first determined the presence of a 
preexisting condition, the Board must first determine whether 
there has been a measured worsening of the disability during 
service, and then whether this constitutes an increase in 
disability.  See Browder v. Brown, 5 Vet. App. 268, 271 
(1993).  In this regard, temporary or intermittent flare-ups 
of the preexisting condition during service are not 
considered to be aggravation unless the underlying condition, 
as contrasted to symptoms, has worsened.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991).

The evidence demonstrates that upon enlistment into service, 
the veteran reported a medical history of recurrent back 
pain, and that his back "gets stiff" occasionally.  His 
medical examination report, for purposes of enlistment, 
reflects that an x-ray report showed prespondylosithesis of 
the lumbar spine.  Physical examination of the lumbar spine 
revealed a full range of motion, and no pain on leg raising.  
The summary of defects and diagnosis included 
prespondylolisthesis, and it was noted this condition was not 
likely to cause interference with duty.  In June 1967, only a 
few months after entering service, the veteran sought 
treatment for low back pain, and that the veteran stated at 
that time that he had trouble with his back about 2 years 
prior.  The veteran related that he had been lifting 100 
pound bags of sugar.  Slight tenderness was noted in the 
lumbar spine region, and the veteran was diagnosed with low 
back strain, mild.  The veteran was seen again in service for 
his back in October 1968.  The veteran was noted to have a 
back injury, latissimus dorsi (rt) slightly enlarged after 
hitting plane.  Two small abrasions were noted just below the 
right shoulder blade.  Upon examination for purposes of 
separation from service, in November 1970, the veteran was 
found to be normal in all respects, with the exception of 
visual acuity.  

Following his release from service, the post-service 
treatment records indicate that the veteran was found in May 
1977 to have a mild degree of lumbar scoliosis with convexity 
toward the right side.  In April 1984, the veteran was noted 
to have minimal degree of scoliotic deformity of the lumbar 
spine.  In April 1991, the veteran was noted to have 
sustained a work-related back injury.  He was diagnosed with 
acute lumbosacral strain and left sciatica.  A note at this 
time indicated that the veteran had never had a similar 
condition.  A November 1991 x-ray revealed slight 
degenerative disc disease and possible muscle spasm.  In 
September 1998, the veteran underwent an MRI for his back.  
The veteran was found to have left paracentral herniation of 
disc at L4-5; discogenic spondylosis was also indicated at 
L1-2.  Various treatment notes, private and VA, also note 
ongoing problems with the veteran's low back.  And in May 
2002, the veteran was involved in motor vehicle accident, 
which resulted in whiplash and cervical and bilateral 
shoulder pain.

A March 2003 statement of his private physician indicates 
that his back condition is related to service.  In this 
report, the physician stated that "[the veteran] is a family 
practice patient of [our] clinic.  [The veteran] has a long-
standing history of a service-related injury to his low back.  
He has recently had a [motor vehicle accident] that caused 
him pain to his cervical dorsal and bilateral shoulder areas.  
He is under treatment for that injury and medical condition.  
However, it is my professional medical opinion that his 
previous condition was aggravated by his military injury of 
his low back.  This particular area was not injured in the 
accident but since that time, he has had increased pain and 
limitation of motion.  I feel, more likely than not, his 
current low back condition was caused or aggravated by his 
military service."  Here, the Board notes that this 
physician does not indicate that he has reviewed the 
veteran's service medical records or claims file in 
connection with this opinion.

By contrast, on VA examination in August 2006, the examiner 
indicated that the veteran's claims file had been reviewed in 
connection with the examination and report.  The veteran's 
medical history was reviewed in detail and the veteran was 
given a thorough examination.  The veteran was diagnosed with 
degenerative disc disease of the lumbar spine.  
Spondylolisthesis of the lumbar spine, with strain and 
degenerative changes were noted to be associated with the 
diagnosis.  Regarding nexus to service or aggravation by 
military service, the examiner stated that spondylolisthesis 
with degenerative disc disease of the lumbar spine was less 
likely as not aggravated by military service.  He went on to 
note that there is no evidence of a chronic back disability 
at the time of discharge from the military and there is no 
evidence of treatment for back pain until after he sustained 
a work related injury.  The examiner opined that it is as 
least as likely as not that the injury in 1991 is what 
aggravated the congenital back deformity as there is no 
evidence of a chronic back condition until after that time.  
In addition, the examiner stated that there is no evidence to 
support the proposition that the veteran's congenital back 
deformity increased in disability during service, and stated 
that there is no evidence of permanent worsening of a back 
condition in service.  The examiner noted that the veteran 
was treated for strains in the military, which he noted are 
self-limiting, and there is no evidence of a chronic 
condition at the time of discharge. 

In this case, the service medical records indicate treatment 
for his back within a few months after enlistment.  He was 
also seen one additional time in service, but was found to be 
normal upon discharge in November 1970.  After examining his 
medical records and the veteran, the August 2006 VA examiner 
expressly found no evidence to support the proposition that 
the veteran's congenital back deformity increased in 
disability during service, and stated that there is no 
evidence of permanent worsening of a back condition in 
service.  The examiner noted that the veteran was treated for 
strains in the military, which are self-limiting, and there 
is no evidence of a chronic condition at the time of 
discharge.  

The Board also notes that, in a March 2003 opinion, the 
veteran's private physician stated that in his professional 
medical opinion that the veteran's previous condition was 
aggravated by his military injury of his low back, and that 
more likely than not, his current low back condition was 
caused or aggravated by his military service.  However, there 
is no indication in this private report, or in other medical 
treatment records submitted by this physician, that he 
reviewed the veteran's service medical records or claims file 
in connection with providing this opinion.  In this regard, 
the service medical records reflect that upon separation 
examination, the veteran's spine was clinically evaluated as 
normal.  This separation report further discloses, despite 
the earlier in-service entries in June 1967 and October 1968, 
that the veteran's preexisting low back condition, as noted 
upon entry into service, was not in any way worse upon 
separation from service than it was four years earlier upon 
entry.  Moreover, the other evidence in the record, which 
details significant low back treatment after service, 
reflects there is also a post-service intercurrent injury 
involving the veteran's back (i.e., a 1991 work-related back 
injury).  Thus, the Board finds the private treating 
physician's opinion to have less weight on these facts.  See 
Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 
(Fed. Cir.1999) (unpublished decision), cert. denied 120 
S.Ct. 1251 (2000) (it is not error for the Board to value one 
medical opinion over another, as long as a rationale basis 
for doing so is given).

For the reasons and bases discussed above, the Board finds 
that the medical evidence supports the conclusion that the 
veteran's underlying low back condition did not undergo a 
permanent worsening as a result of service.  Therefore, the 
Board determines that the veteran's preexisting low back 
condition was not aggravated by service.  Accordingly, 
service connection for a low back condition, to include 
spondylolisthesis of the lumbar spine, with strain and 
degenerative changes, is not warranted.  The appeal is 
denied.


ORDER

Service connection for a low back condition, to include 
spondylolisthesis of the lumbar spine with strain and 
degenerative changes, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


